Case 6:20-mj-01072-DCI Document5 Filed 01/21/20 Page 1 of 1 PagelD 12
AO 466A (Rev. 12/09) Waiver of Rule 5 & 5.1 Hearings (Complaint or Indictment)

UNITED STATES DISTRICT COURT
Middle District of Florida
ORLANDO DIVISION

UNITED STATES OF AMERICA

VS. CASE NO: 6:20-mj-1072

GARY STEPHEN PARTIN

Charging District’s
Case No. 0:19-cr-60350

WAIVER OF RULE 5 & 5.1 HEARINGS
(Complaint or Indictment)

I, Gary Stephen Partin, understand that I have been charged in another district, the Southern District of
Florida

I have been informed of the charges and of my rights to:

(1) retain counsel or request the assignment of counsel if 1 am unable to retain counsel;

(2) an identity hearing to determine whether I am the person named in the charges;

(3) production of the warrant, a certified copy of the warrant, or a reliable electronic copy of either;

(4) a preliminary hearing within 14 days of my first appearance if I am in custody and 21 days
otherwise - unless I am indicted — to determine whether there is probable cause to believe that an
offense has been committed;

(5) a hearing on any motion by the government for detention;

(6) request transfer of the proceedings to this district under Fed.R. Crim.P. 20, to plead guilty.

I AGREE TO WAIVE MY RIGHT(s) TO:

0 an identity hearing and production of the warrant
O a preliminary hearing
O a detention hearing

a an identity hearing, production of the warrant, and any preliminary or detention hearing to which
I may be entitled in this district. I request that those hearings be held in the prosecuting district,
at a time set by that court.

I consent to the issuance of an order requiring my appearance in the prosecuting district where the
charges are pending against me. So

 

January 21, 2020 2S Signature

Sth 2Po2xHs

Signature of defendant’s attorney

Eprn) dice

Printed name of defendant’s attorney
